Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 04/15/2021. Claims 1-20 are pending and have been considered below.

Objection
3.	Claims 1 and 12 are objected to because of the following informalities: “..describing a previous arranged layout..” line 13 and 18 respectively and should be “..describing a previously arranged layout..” Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 12, and 18 of Application No. 17,301,849 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,003,347.
Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claim set anticipates the pending claims of Application No. 17301,849.
This is a non-statutory obviousness type double patenting rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Louch et al. (US. 2010/0313164) in view of Minoura et al. (US 2002/0036661).

Claim 1. Louch discloses a method of managing application windows for a computing device, the method comprising:
executing applications including respective application windows to be displayed in a display area (The user interface includes a desktop region on which is displayed a dock 106, a menu bar 103, and a plurality of opened windows generated by, in this case, four executing user applications as shown by the indicators 108 in the dock 106) ([0028], fig. 1A);
executing a tiled windowing system that maintains a tiled arrangement of one or more application windows displayed by the computing device (The windows in Expose mode are shown in a tiled or non-overlapping array, and the full content of each window is shown within each window while in Expose mode) ([0068], fig. 2A);
responding to a user input adding a new application window by automatically dividing the display area to display the new application window ([0084]); and
responding to a user input selecting a group icon by:
displaying application windows represented by the group icon (While the windows are arranged in Expose mode in an array, such as the array shown in FIG. 1B, the user can sort the windows in one embodiment. For example, the user can sort by application which will group all windows controlled by a particular application together in the array) ([0033])…(a list view or freeform view, which can be organized in groups by application, can be provided in Expose mode) ([0063]), and
Louch does not explicitly disclose removing from the display area one or more prior application windows displayed prior to the user input selecting the group icon, wherein the group icon is associated with layout information describing a previous arranged layout of the application windows represented by the group icon.
However, Minoura discloses removing from the display area one or more prior application windows displayed prior to the user input selecting the group icon, wherein the group icon is associated with layout information describing a previous arranged layout of the application windows represented by the group icon (In FIG. 5, when object D is deleted, the first group domain 100 is dynamically altered and a new first group domain is prepared that consists of objects A, B and C, and that has no extra space) ([0018]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Louch’s teaching with Minoura’s feature. One would have been motivated to make such a combination to easily identify to which window an object that the user has selected from among a plurality objects belongs.

Claim 2. Louch and Minoura disclose the method of claim 1, Louch further discloses wherein the new application window is added by user selection of a respective icon ([0080]).

Claim 3. Louch and Minoura disclose the method of claim 1, Louch further discloses comprising generating the group icon by: determining that a grouping event has occurred ([0031],[0067]); determining which of the application windows are displayed in the display area ([0085]); and forming and storing an application group comprising indicia of the determined application windows and indicia of a display arrangement thereof ([0028]).

Claim 4. Louch and Minoura disclose the method of claim 3, Louch further discloses wherein the grouping event is user-initiated ([0085]).

Claim 5. Louch and Minoura disclose the method of claim 1, Minoura further discloses comprising responding to a user input selecting an application icon by: displaying an application window represented by the application icon, and removing from the display area one or more prior application windows ([0018], figs. 3-5). One would have been motivated to make such a combination to easily identify to which window an object that the user has selected from among a plurality objects belongs.

Claim 6. Louch and Minoura disclose the method of claim 1, Louch further discloses comprising: dropping an application icon between two application windows, reducing a height or a width of either or both of the two application windows, and displaying, between the two application windows, an additional application window corresponding to the dropped application icon ([0005], [0072],[0078],[0085]).

Claim 7. Louch and Minoura disclose the method of claim 1, Louch further discloses comprising: dragging a first application icon from a user interface element, dropping the first application icon between a perimeter of a displayed application window and a perimeter of the display area, reducing a height or a width of the displayed application window, and displaying, between the perimeter of the displayed application window and the perimeter of the display area, an additional application window corresponding to the dropped application icon ([0005], [0007],[0072],[0078],[0085], figs. 6a-e).

Claim 8. Louch and Minoura disclose the method of claim 1, Louch further discloses wherein the group icon is selected by dragging the group icon from a user interface element ([0083]).

Claims 12-15 represent the device of claims 1-3 and 5, respectively and are rejected along the same rationale.

7.	Claims 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Louch et al. (US. 2010/0313164) in view of Minoura et al. (US 2002/0036661) and further in view of Sirpal et al. (US 2012/0081312).

Claim 9. Louch and Minoura disclose the method of claim 1, but fail to explicitly disclose further comprising displaying a divider between two or more application windows displayed by the computing device, where the divider can be interactively moved to change proportions of the two or more application windows.
However, Sirpal discloses displaying a divider between two or more application windows displayed by the computing device, where the divider can be interactively moved to change proportions of the two or more application windows ([0284], [0288], [0274]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Louch’s teaching with Sirpal’s feature. One would have been motivated to make such a combination to give user the ability to interpret information in the display.

Claim 10. Louch and Minoura disclose the method of claim 1, but fail to explicitly disclose further comprising displaying a first application window, a second application window, a third application window, a first divider positioned between the first application window and the second application window, and a second divider positioned between the second application window and the third application window, wherein the first divider and the second divider can be interactively moved to change proportions of one or more of the first application window, the second application window, or the third application window.
However, Sirpal discloses displaying a first application window, a second application window, a third application window, a first divider positioned between the first application window and the second application window, and a second divider positioned between the second application window and the third application window, wherein the first divider and the second divider can be interactively moved to change proportions of one or more of the first application window, the second application window, or the third application window ([0284], [0288], [0274]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Louch’s teaching with Sirpal’s feature. One would have been motivated to make such a combination to give user the ability to interpret information in the display.

Claim 11. Louch and Minoura disclose the method of claim 1, but fail to explicitly disclose wherein displaying the application windows represented by the group icon comprises entering a split-screen mode to display the application windows represented by the group icon and one or more dividers positioned between the application windows represented by the group icon, wherein an interactive movement of the one or more dividers resizes the application windows represented by the group icon.
However, Sirpal discloses wherein displaying the application windows represented by the group icon comprises entering a split-screen mode to display the application windows represented by the group icon and one or more dividers positioned between the application windows represented by the group icon, wherein an interactive movement of the one or more dividers resizes the application windows represented by the group icon ([0284], [0288], [0274]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Louch’s teaching with Sirpal’s feature. One would have been motivated to make such a combination to give user the ability to interpret information in the display.
Claims 16-17 represent the device and method of claims 9 and 10 respectively and are rejected along the same rationale.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171